Citation Nr: 0925991	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a deep muscle injury to muscle group XXI as a 
residual of a shell fragment wound (SFW) to the lateral left 
chest.

2.  Entitlement to a separate compensable disability rating 
for a scar as a residual of SFW to the lateral left chest.

3.  Entitlement to a compensable disability rating for 
chronic bilateral epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from November 
1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board has added the issue of entitlement to a separate 
compensable disability rating for a scar as a residual of SFW 
to the lateral left chest to more accurately reflect the 
rating of the Veteran's service-connected residuals of a SFW 
during service.  

The Board notes that the Veteran reported in a statement of 
February 2005 that he was no longer able to perform any type 
of work due to service-connected disabilities.  To the extent 
this raises the issue of entitlement to a total disability 
rating based on individual unemployability, the matter has 
not yet been adjudicated and is referred back to the RO for 
the appropriate handling.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for 
epididymitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The SFW during service consisted of multiple small 
fragments from hand grenade shrapnel resulting in:  a 
penetrating wound to the left lateral chest wall requiring 
debridement and sutures to close; a compound comminuted 
fracture to the left 9th rib; and a retained metallic foreign 
body.  There was no nerve or artery involvement with the 
wound.  

2.  The veteran's service-connected muscle injury residuals 
of a SFW to the left lateral chest are manifested by:  a 
severe muscle injury resulting in complaints of pain and 
muscle cramps; mild loss of tissue of the left intercostal 
muscle; and, 16 centimeter by 3 centimeter scar which is 
hypersensitive and tender to palpation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for  a deep muscle injury to muscle 
group XXI as a residual of a SFW to the lateral left have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5321 (2008).

2.  The criteria for a separate 10 percent disability rating 
for a painful scar as a residual of a SFW during service have 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Veteran was generally provided 
this notice in a letter dated February 2005.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This notice was provided by way of a 
March 2006 letter from the RO.  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

As noted above, the veteran was provided with pre-
adjudicatory VCAA notice in February 2005.  This notice did 
not specifically address all of the criteria set forth in 
Vazquez, and the notice was therefore deficient.  

There is no prejudice, however, as the veteran was provided 
the necessary rating criteria in the statement of the case 
and an explanation of why his claim for an increased rating 
had been denied.  Moreover, the VCAA letter had informed him 
that he could submit evidence showing that his condition had 
increased in severity, such as a statement from his doctor 
which included physical and clinical findings, the results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  He was also informed that he could submit statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.  He was further informed that if had not recently 
been examined or treated by a doctor and could not submit 
other evidence of increased disability, he could submit his 
own statement completely describing his symptoms, the 
frequency and severity and other involvement, extension and 
additional disablement caused by the disability.  
Accordingly, based on the various notices that were provided 
by VA, a reasonable person would be expected to understand 
what was required to substantiate his claim for an increased 
rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions, private medical records, 
VA medical treatment records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the Veteran's claims below.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2008).  
Pyramiding, is the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As will be explained below, there is no basis in 
this case to assign staged ratings as the facts do not show 
changes in the level of severity of the condition.  

II.  Muscle Injury

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability:  (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

The service treatment records reveal that the Veteran was 
wounded in action in Korea in December 1951.  He sustained a 
penetrating missile wound to the lateral left chest as a 
result of being hit by fragments from hand grenade shrapnel.  
The wound consisted of a penetrating wound to the left 
lateral chest wall requiring debridement and sutures to 
close.  He also incurred a compound comminuted fracture to 
the left 9th rib.  X-ray examination showed no intra-thoracic 
involvement but did show a retained metallic foreign body.  
There was no nerve or artery involvement with the wound.  A 
hospital note indicated that the "wound was extensive but 
superficial  -  previous x-ray shows no pleural damage - 
there is however a fracture of 9th rib - no evidence of 
infection."  In September 1952, separation examination of 
the Veteran was conducted and no residual disability from the 
SFW was noted on the examination report.  

The Veteran did not file a claim for service connection until 
November 1966.  In January 1967 a VA examination of the 
Veteran was conducted and revealed a well healed surgical 
scar of the left lateral chest area.  The scar was not tender 
and not adherent.  There was no evidence of any orthopedic 
disability to the left arm.  Identical findings were made in 
VA Compensation and Pension examinations conducted in 
September 1969 and June 1974.  

In February 2005, the Veteran filed his claim for increased 
disability ratings.  In March 2005, he submitted a letter 
which set forth more specifically his contentions with 
respect to his service-connected residuals of a SFW.  He 
stated that "I am presently suffering from muscular spasms 
in the left side extremities originating from the left side 
of my chest.  These spasms are accompanied by acute pain that 
tends to incapacitate my left arm and leg.  Most recently, I 
underwent knee replacement surgery  in an attempt to relieve 
the pain on my leg.  Although the condition of the knee has 
improved, the spasms and pain in the extremity continue."  
The Board notes that claims for service connection for left 
foot and left knee disabilities were denied in an October 
2006 rating decision which the Veteran did not appeal.  
Attached to this letter, the Veteran submitted a medical 
certificate from a private physician which is barely legible.  
However, the primary diagnosis indicated is chronic 
obstructive pulmonary disease (COPD). 

In March 2005, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the 
Veteran's medical history including the history of the wound 
during service.  The examiner also noted that x-ray 
examination of the Veteran's chest had been conducted by VA 
in September 2003 and revealed a "sclerotic aorta, on recent 
parenchymal consolidation and metallic fragments."  The 
Veteran reported left lateral chest pain with walking and 
lifting of his left arm.  He described his symptoms as 
burning cramps of the left lateral chest and indicated he had 
difficulty lifting objects more than 30 pounds and with 
taking out the garbage.  He indicated treatment with 
medication, injections, and application of liniments.  He 
specifically indicated recent treatment by private physicians 
with medication and injections.  Physical examination 
revealed that the presence of a 16 centimeter by 3 centimeter 
scar which was hypersensitive and tender to palpation.  There 
was also mild loss of tissue of the left intercostal muscle 
noted.  Physical examination did not reveal any adhesions, 
tendon damage, bone damage, joint damage, nerve damage, or 
muscle herniation.  The diagnosis was "deep muscle injury, 
muscle group XXI, residuals of penetrating gunshot [sic] 
wound with retained metallic fragment bodies."  

Copies of VA treatment records were obtained.  These records 
do not show any complaints of, or treatment for, any symptoms 
related to the Veteran's service-connected SFW.  An April 
2005 VA treatment record indicates a "problem list" of the 
Veteran's primary medical disabilities being treated as 
hypertension, osteoarthritis of the knee, scrotal pain, and 
impotence.  There is no indication of treatment of any 
residual disability of the Veteran's inservice SFW.  

At the March 2005 VA Compensation and Pension examination, 
the Veteran specifically reported treatment of his alleged 
symptoms of chest pain and cramping by private physicians 
with medication and injections.  However, the Veteran's 
recent private medical records were obtained and they do not 
support these assertions.  A problem list from the Veteran's 
private physician indicates diagnoses of:  diverticula; 
gastritis; arthritis of the knees; COPD and asthma; rhinitis; 
obesity; vertebral fracture of L1 and L2; a calcified aorta; 
and carpel tunnel symptoms.  The private medical records 
obtained do not show any treatment for any residual symptoms 
related to the SFW and resultant muscle injury to muscle 
group XXI of the chest.  Nor is there any medical evidence of 
record which relates the Veteran's COPD to the service-
connected muscle injury.  

The Veteran's deep muscle injury to muscle group XXI as a 
residual of a shell fragment wound (SFW) to the lateral left 
chest is currently rated at a 20 percent disability rating 
under Diagnostic Code 5321.  Specifically, Diagnostic Code 
5321 is used to rated injuries to muscle group XXI the 
function of which is respiration and involves the muscles of 
respiration of the thoracic muscle group.  A 20 percent 
disability rating, is the highest rating assignable under 
this Diagnostic Code and contemplates a moderately severe or 
severe muscle injury.  38 C.F.R. Part 4, § 4.73, Diagnostic 
Code 5321 (2008). 

In this case, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for a muscle injury to muscle group XXI as a residual of a 
SFW to the left lateral chest.  The evidence of record in the 
service treatment records reveals that the Veteran had a 
penetrating wound to the left lateral chest wall requiring 
debridement and sutures to close.  He also had a compound 
comminuted fracture to the left 9th rib, and a retained 
metallic foreign body.  There was no nerve or artery 
involvement with the wound.  Subsequently, he has not had any 
treatment for any residuals of the SFW to the left chest.  
There is no evidence of prolonged infection, sloughing of 
soft parts and intermuscular scarring.  There is also no loss 
of deep fascia, muscle substance, muscle strength or normal 
firm resistance.   

The SFW during service did result in a compound comminuted 
fracture to the 9th rib.  Accordingly, the Veteran's  muscle 
injury to muscle group XXI was rated at a 20 percent 
disability rating for a severe disability under Diagnostic 
Code 5321.  The medical evidence of record is clear that this 
is the muscle group involved and that is the appropriate 
rating and Diagnostic Code to be applied.  The Veteran is 
receiving the maximum disability rating assignable under 
Diagnostic Code 5321, and there is no evidence of record that 
any other Diagnostic Code is appropriate to rate this 
disability.  There is no evidence of any functional 
impairment resulting from the muscle injury to muscle group 
XXI.  There is no evidence of reduced muscle strength, 
neurologic impairment, or functional impairment resulting 
from the SFW to the left lateral chest.  There no evidence of 
the cardinal signs and symptoms of muscle disability such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement resulting from the muscle injury to muscle group 
XXI.  Accordingly a disability rating in excess of 20 percent 
must regrettably be denied.  

In a June 2009 brief, the Veteran's representative asserts 
that the 2005 VA examination is inadequate and the case 
requires remand.  First they assert that the examiner who 
conducted the muscle examination may not have reviewed the 
claims file.  The examination report indicates that the 
Veteran medical history was reviewed, and the medical history 
indicated, including the account of the inservice wound, 
matches the evidence which is present in the claims file.  
Second the representative argues that the examination report 
does not address the cardinal signs and symptoms of muscle 
disability which are:  loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The Board notes that the Veteran's SFW was to 
muscle group XXI which involves the respiration muscles of 
the chest.  As such many of the cardinal signs and symptoms 
are inapplicable as no joint is involved.  Moreover, it is 
clear from the evidence of record that the Veteran's muscle 
injury residuals have been rated at the maximum disability 
rating of 20 percent for over four decades with no evidence 
of any symptoms or treatment in that period of time.  
Arguably, the Veteran's muscle injury can be found to have 
been static in nature for a period of time of over half a 
century since the wound was first incurred during service.  
Finally they argue that the examination report did not give 
information as to "the severity level per Diagnostic Code 
5321, slight, moderate, moderately severe, or severe."  This 
is unnecessary.  The Board has indicated above that based 
upon the evidence in the service treatment records the 
Veteran had a severe muscle injury during service as defined 
by the regulations and the Veteran is currently rated at the 
maximum disability rating pursuant to Diagnostic Code 5321.  
Accordingly, the medical evidence of record is adequate to 
rate the Veteran's service-connected muscle disability to 
muscle group XXI.  He is receiving the maximum disability 
rating pursuant to Diagnostic Code 5321.  A disability rating 
in excess of 20 percent is denied.  

III.  Scar

As noted above, the Veteran was wounded in action in Korea in 
December 1951.  He sustained a penetrating missile wound to 
the lateral left chest as a result of being hit by fragments 
from hand grenade shrapnel.  The wound was extensive but 
superficial.  In September 1952, separation examination of 
the Veteran was conducted and no residual disability from the 
SFW was noted on the examination report.  

The Veteran did not file a claim for service connection until 
November 1966.  in January 1967 a VA examination of the 
Veteran was conducted and revealed a well healed surgical 
scar of the left lateral chest area.  The scar was not tender 
and not adherent.  There was no evidence of any orthopedic 
disability to the left arm.  Identical findings were made in 
VA Compensation and Pension examinations conducted in 
September 1969 and June 1974.  

In March 2005, the most recent VA examination of the Veteran 
was conducted.   Physical examination revealed that the 
presence of a 16 centimeter by 3 centimeter scar which was 
hypersensitive and tender to palpation. 

As noted above, generally, all disabilities, including those 
arising from a single disease entity, are rated separately 
with the resulting ratings being combined.  38 C.F.R. § 4.25 
(2008).  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any on of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a 
veteran with a service-connected facial injury sought an 
increased rating, the veteran's disability was to be properly 
assigned compensable ratings under separate codes for 
disfigurement, tender and painful scars and muscle injury).

The evidence of the 2005 VA examination report reveals that 
the Veteran has a scar as a residual of the SFW during 
service which is tender to palpation.  A compensable, 10 
percent, disability rating for a scar will be warranted when 
any of the following are met:  a scar other than on the head, 
neck, or face that is deep or that causes limited motion and 
covers an area or areas exceeding 6 square inches (sq. in.) 
(39 sq. cm.) pursuant to Diagnostic Code DC 7801;  a scar 
other than on the head, neck, or face that is superficial and 
covers an area or areas exceeding 144 sq. in. (929 sq. cm.) 
or greater under Diagnostic Code 7802;  a scar that is 
superficial and unstable under Diagnostic Code 7803; or a 
scar that is superficial and painful on examination under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2008).  

After a careful review of the evidence of record, the Board 
finds that a sperate 10 percent disability rating is 
warranted for the tender scar on the Veteran's left lateral 
chest as a residual of the SFW during service.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  As there is no 
indication that the scar is deep and exceeds 77 square 
centimeters, a higher evaluation is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).

Parenthetically, the applicable rating criteria for skin 
disorders were most recently revised effective October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria.  
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the liberalizing change.  See Kuzma, 341 
F.3d at 1330; see also VAOPGCPREC 7-2003.  

However, as set forth in the Federal Register, the most 
current revisions apply to all applications for benefits 
received by VA on or after the effective date of October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
most current revised criteria are not for application in this 
case.  

IV.  Conclusion

As the preponderance of the evidence is the assignment of 
disability ratings in excess of those assigned above, the 
"benefit-of-the-doubt" rule is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2008).  It is noted that the Veteran is 
retired and that a VA examiner recently reported that the 
condition had a mild effect on chores such as taking out the 
garbage or lifting in excess of 30 pounds.  The Veteran has 
not presented any evidence that his service-connected 
shrapnel fragment wound results in a unique disability that 
is not addressed by the rating criteria.  Furthermore, as was 
discussed above, his symptoms and signs are addressed by the 
assigned schedular rating.  Moreover, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 20 percent for a deep muscle 
injury to muscle group XXI as a residual of a shell fragment 
wound (SFW) to the lateral left chest is denied.  

A separate 10 percent disability rating, and not in excess 
thereof, is granted for a tender scar of the left chest, 
subject to the law and regulations governing the payment of 
monetary awards.  


REMAND

The March 2005 VA genitourinary examination report indicated 
that the claims file was not available to the examiner.  
Also, there are VA treatment records dated subsequent to this 
examination which indicate complaints of scrotal pain.  As 
such, the claim for entitlement to a compensable disability 
rating for chronic bilateral epididymitis must be remanded.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain complete copies of the 
Veteran's VA medical treatment records 
for the period of time from September 19, 
2006, to the present.  All information 
obtained should be made part of the file.  

2.  The Veteran should be accorded the 
appropriate examination to rate his 
service-connected epididymitis.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate the nature of treatment, if any, 
for the Veteran's epididymitis.  
Specifically, does the Veteran require 
treatment with prescribed medication or 
drainage?  The claims folder must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


